           Case 5:15-cv-02543-BLF Document 373 Filed 02/14/19 Page 1 of 2


 1
     BAKER BOTTS LLP
 2   G. Hopkins Guy, III (124811) hop.guy@bakerbotts.com
     Amy K. Liang (291910) amy.liang@bakerbotts.com
 3   Tina Jing Yang (304870) tina.yang@bakerbotts.com
     1001 Page Mill Road
 4   Building One, Suite 200
     Palo Alto, California 94304
 5   Telephone: (650) 739-7500
     Facsimile: (650) 739-7699
 6
     Michael Hawes (Pro Hac Vice) michael.hawes@bakerbotts.com
 7   Scott Partridge (Pro Hac Vice) scott.partridge@bakerbotts.com
     Ali Dhanani (Pro Hac Vice) ali.dhanani@bakerbotts.com
 8   One Shell Plaza
     910 Louisiana Street
 9   Houston, Texas 77002
     Telephone: (713) 229-1750
10   Facsimile: (713) 229-7750

11   David M. Genender (Pro Hac Vice) david.genender@bakerbotts.com
     2001 Ross Avenue, Suite 700
12   Dallas, Texas 75201
     Telephone: (214) 953-6500
13
     COBLENTZ PATCH DUFFY & BASS LLP
14   Lawrence J. Siskind (85628) lsiskind@coblentzlaw.com
     One Embarcadero Center, Suite 3000
15   San Francisco, CA 94104
     Telephone: (415) 391-4800
16   Facsimile: (415) 989-1663

17   Attorneys for Defendant
     TOSHIBA CORPORATION
18

19                                   UNITED STATES DISTRICT COURT

20                                NORTHERN DISTRICT OF CALIFORNIA

21                                              SAN JOSE DIVISION

22

23    TESSERA, INC.,                                        Case No. 5:15-cv-02543-BLF

               Plaintiff,                                   JOINT STIPULATION REGARDING
24                                                          TOSHIBA’S MOTION TO REINSTATE
      v.                                                    TOSHIBA’S MOTION TO STRIKE
25                                                          (ECF 318)
26    TOSHIBA CORPORATION,

27             Defendants.

28

      STIPULATION REGARDING TOSHIBA’S MOTION TO REINSTATE                         CASE NO. 5:15-CV-02543-BLF
      MOTION TO STRIKE
            Case 5:15-cv-02543-BLF Document 373 Filed 02/14/19 Page 2 of 2



 1           PURSUANT TO CIV. L.R. 7-11 AND 7-12, THE PARTIES STIPULATE to Toshiba’s
 2   request that the Court reinstate Toshiba’s previously-filed Motion to Strike Tessera’s Bravman
 3   and Kinrich Expert Reports (ECF 318). Tessera does not oppose Toshiba’s request to reinstate
 4   the Motion to Strike but reserves the right to oppose the Motion to Strike on any grounds,
 5   including, but not limited to, that the motion is procedurally improper.
 6           IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
 7   Dated: February 14, 2019
 8
        IRELL & MANELLA LLP                                   BAKER BOTTS LLP
 9

10
      By:   /s/ A. Matthew Ashley                           By: /s/ G. Hopkins Guy, III
11          A. Matthew Ashley                                   G. Hopkins Guy, III
12          Attorneys for Plaintiff                              Attorneys for Defendant
            Tessera, Inc.                                        Toshiba Corporation
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION REGARDING TOSHIBA’S MOTION TO REINSTATE
     MOTION TO STRIKE
                                                           -1-                        CASE NO. 5:15-CV-02543-BLF
